Citation Nr: 0523506	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-10 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the veteran timely perfected an appeal to the January 
2003 rating decision that denied entitlement to service 
connection for hepatitis C.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
October 1970, with 28 days of lost time.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2003 rating decision issued by the Department of 
Veterans Affairs (VA) regional office in St. Paul, Minnesota 
(RO).


FINDINGS OF FACT

1.  On January 15, 2003, the RO issued notice to the veteran 
of a January 2003 rating decision that denied entitlement to 
service connection for hepatitis C.

2.  On January 21, 2003, the RO received a Notice of 
Disagreement to the January 2003 rating decision.

3.  On January 4, 2004, the RO issued and mailed a statement 
of the case with attached correspondence advising the veteran 
he had 60 days from the date of the letter or within the 
remainder of the one year period from the date of the letter 
notifying him of the action appealed.  This letter was sent 
to the veteran's address of record, and it was not returned 
to the RO.

4.  On March 22, 2004, the RO received the veteran's 
substantive appeal.

5.  There is no indication that the veteran submitted a 
written request for an extension of time to file his 
substantive appeal.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal of the January 
2003 rating decision which denied entitlement to service 
connection for hepatitis C, and the Board does not have 
appellate jurisdiction to consider this claim.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 
20.300, 20.302, 20.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.  The notice of disagreement and substantive appeal 
must be filed with the VA office from which the claimant 
received notice of the determination being appealed unless 
notice has been received that the applicable VA records have 
been transferred to another VA office.  38 C.F.R. § 20.300.  

A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
his claim, or within 60 days after the statement of the case 
was issued, whichever period is later.  38 U.S.C.A. § 
7105(d)(3); 38 U.S.C.A. § 20.302(b).  The 60-day period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).  Regulations further 
specify that a request for such an extension must be in 
writing and must be made prior to expiration of the time 
limit for filing.  38 C.F.R. § 20.303.  The date of mailing 
of the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of whether an appeal has been timely filed.  38 
C.F.R. § 20.302(a).

On January 15, 2003, the RO issued notice to the veteran of a 
January 2003 rating decision that denied entitlement to 
service connection for hepatitis C.  On January 21, 2003, the 
RO received a notice of disagreement to the January 2003 
rating decision.  On January 4, 2004, the RO issued and 
mailed a statement of the case with attached correspondence 
advising the veteran he had 60 days from the date of the 
letter or within the remainder of the one year period from 
the date of the letter notifying him of the action appealed.  
This letter was to the veteran's address of record, and it 
was not returned to the RO.  On March 22, 2004, the RO 
received the veteran's substantive appeal.

Pursuant to law and VA regulations, the veteran had one year 
from the date of the notification of the RO's adverse 
determination, at issue, or 60 days from the date of the 
issuance of the statement of the case, whichever is later, in 
which to file his substantive appeal.  38 U.S.C.A. § 
7105(d)(3); 38 U.S.C.A. § 20.302(b).  The RO received the 
veteran's substantive appeal on March 22, 2004, more than one 
year after the January 21, 2003 letter which notified the 
veteran that service connection had been denied, and more 
than 60 days after the issuance of the statement of the case 
on January 4, 2004.  Therefore, the substantive appeal was 
not timely filed.

When the Board, on its own initiative, considers a 
jurisdictional question such as the one addressed herein, the 
claimant must be given notice of the potential jurisdictional 
defect and an opportunity to respond, submit evidence, or 
request a hearing.  38 C.F.R. § 20.101(d).  The Board 
notified the veteran by correspondence dated in July 2005 
which detailed the procedural defect as to the timeliness of 
filing his substantive appeal, and the veteran was given the 
opportunity to request a hearing or to submit additional 
evidence as to this issue.  The veteran submitted a 
statement, which was received by the Board in August 2005.  
In this statement, the veteran reported that he had moved 
places of residence and had submitted a change of address 
card with the United States Post Office.  The veteran stated, 
however, that his mail was consequently delayed, which, in 
turn delayed his submission of a timely Substantive Appeal.  

The Board finds no merit in this argument.  The letter 
notifying the veteran of the Veterans Claims Assistance Act 
of 2000 (VCAA) issued to the veteran in December 2002 states 
in bold lettering, "[a]lways keep us informed of any change 
in your address."  Additionally, the veteran's substantive 
appeal is dated March 9, 2005, but was not received by VA 
until March 22, 2005, suggesting that the veteran was delayed 
in returning the form.  "In the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1994).

Review of the record reveals no evidence that the January 
2004 notification letter was delayed due to an error on the 
VA's part, or on the part of postal authorities.  
Consequently, the Board must apply the "presumption of 
regularity" to "the official acts of public officers, and 
in the absence of clear evidence to the contrary, [must] 
presume that they have properly discharged their official 
duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) 
(quoting United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  

The evidence of record indicates that no timely 
correspondence or communication was received from either the 
veteran with respect to this matter prior to the 
aforementioned deadline date that could be reasonably 
construed as a substantive appeal or a request for an 
extension of time to file a substantive appeal for good 
cause.

If the claimant fails to file a substantive appeal in a 
timely manner, he is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  The 
United States Court of Appeals for Veterans Claims' opinion 
states that VA was correct in arguing that the "formality" 
of perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme that requires the 
filing of both a notice of disagreement and a formal appeal.  
Id. at 555.  The veteran was properly provided notice of his 
appellate rights.  In this case, absent a timely filing of a 
substantive appeal, an appeal was not perfected.

The Board has considered whether further development of this 
claim is warranted under the VCAA or previously existing law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  Because the claim is being dismissed as a matter of 
law, no further development under the VCAA or previously 
existing law is warranted.  Mason v. Principi, 16 Vet. App. 
129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding that the VCAA is not applicable where it 
could not affect a pending matter and could have no 
application as a matter of law); see also Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994); VAOPGCPREC 2-04; 69 Fed. Reg. 
25180 (2004).


ORDER

The claim of entitlement to service connection for hepatitis 
C is dismissed for lack of jurisdiction based on the lack of 
filing a timely substantive appeal.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


